Citation Nr: 0001921	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a right leg disorder.  


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO confirmed and 
continued VA's denial of entitlement to service connection 
for blood poisoning and a blood clot of the right leg, an 
infection of the right foot, restricted use of the right leg 
and a groin strain.  The veteran was notified of that 
decision, and of appellate rights and procedures, but not did 
appeal that decision within the time period for such action.

2.  The evidence submitted since the March 1989 RO 
determination is new and bears directly and substantially on 
the question of whether a current right leg disorder was 
incurred in or aggravated by service.  

3.  There is no competent medical evidence of a nexus between 
a current right leg disorder and service.  



CONCLUSIONS OF LAW

1.  The March 1989 RO decision, which confirmed and continued 
a prior denial of service connection for a right leg 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1998).

2.  The evidence submitted to reopen the claim for service 
connection for a right leg disorder is new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
right leg disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999). The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" upon 
the specific matter under consideration. Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence 

previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See generally Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for a right leg disorder, claimed as blood 
poisoning and a blood clot of the right leg, an infection of 
the right foot, and restricted use of the right leg and a 
groin strain, in a May 1975 rating decision on the basis that 
there was no evidence of these disorders during service.  The 
veteran appealed this denial to the Board.  In a January 1976 
decision, the Board confirmed the denial of service 
connection for a right leg disorder as claimed by the 
veteran.

In 1989, the veteran requested that his claim for service 
connection for a right leg disorder be reopened.  In March 
1989, the RO advised him that the prior denial of that claim 
was confirmed and continued.  He was furnished with notice of 
appellate rights and procedures, but did not appeal the RO's 
decision within the time period therefor.

The RO's March 1989 decision is, accordingly, final.  38 
U.S.C.A. § 7105 (West 1991). As a result, the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the March 1989 decision.  

Evidence submitted in connection with the veteran's 
application to reopen a claim for service connection for a 
right leg disorder includes a December 1997 VA outpatient 
treatment report, a transcript of testimony that the veteran 
gave at a hearing on appeal in October 1998, and a lay 
statement from [redacted], who indicated that he 
remembered that the veteran's mother had been notified that 
the veteran was seriously ill while serving in France in 
1945.  Review of this evidence shows that the lay statement 
is similar to statements received in connection with the 
veteran's 1975 claim for service connection and is, 
therefore, duplicative of evidence already of record.  
However, the hearing testimony and VA outpatient 

treatment report, which shows that the veteran has a scar on 
the right groin area and chondromalacia of the right knee are 
new to the record.  In view of the less stringent standard 
for materiality set forth in Hodge, the Board finds that this 
new evidence bears directly and substantially on the question 
of whether the veteran incurred a right leg disorder as a 
result of service.  Accordingly, the veteran's claim for 
service connection for a right leg disorder is reopened. 

Having decided that the claim is reopened, as noted, the 
claim must now be reviewed with consideration of all the 
evidence on file.  The next question is whether the Board can 
conduct a de novo review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is 
concluded that review may be accomplished without prejudice 
to the veteran.  The RO has provided the veteran notice as to 
the requirements for service connection; the veteran's 
argument throughout the instant appeal has been on the 
merits, not on the question of whether new and material 
evidence has been presented; and he has had the opportunity 
for a full hearing throughout the process.  It is therefore 
concluded that there is no prejudice to the veteran based on 
de novo review.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist 

the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant  Winters, supra; See 38 U.S.C.A. 
§ 7261(b) (West 1991) (the Court shall take due account of 
prejudicial error); see also Edenfield v. Brown, 8 Vet. App. 
384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual" that 
a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or 

injury and the present disease or injury."  Savage v. Gober, 
10 Vet. App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Grottveit v. Brown, 5 Vet. App. at 
93. The nexus requirement may be satisfied by evidence 
showing that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

Service medical records are not available.  Several attempts 
to obtain them have not been successful.  A review of sick 
and morning reports fails to show that the veteran sustained 
an injury of his right leg during service.  However, several 
lay statements have been submitted that support the veteran's 
contention that such an injury was incurred.  These 
statements, which were from friends and family members, 
indicate that the veteran's mother was notified that her son 
had been injured in 1945.  Moreover, at a hearing on appeal 
in October 1998, the veteran gave credible testimony 
regarding the incurrence of this injury.  


However, for his claim to be well grounded, the veteran would 
have to submit competent medical evidence of a nexus between 
incidents of service and the disability for which he is 
claiming service connection.  No such evidence is of record.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  A December 1997 VA 
outpatient treatment report shows that the veteran does have a 
disorder of the right lower extremity.  At that time, he 
complained of a burning in his right knee with stair climbing.  
Chondromalacia of the right knee, without instability, with 
quadriceps wasting due to insufficient exercise, was noted.  
It was also noted that he had a scar in his right groin.  The 
veteran was advised to walk, and to avoid stairs.  No opinion 
regarding the etiology of the veteran's right groin scar or 
chondromalacia was rendered.  

It should be emphasized that to be deemed well grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  While the 
veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service and his 
claimed right leg disability, it is noted that he has not 
demonstrated that he has the training or expertise requisite 
to render medical findings.  Accordingly, he is not competent 
to give an opinion requiring medical knowledge such as 
involved in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under these circumstances, the claim is not considered to be 
plausible and must be denied.  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claim well grounded.  As 
such, there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) to notify the veteran of the evidence 
required to complete his application for the claimed benefit.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).



ORDER

New and material evidence having been submitted, the claim 
for service connection for a chronic right leg disorder is 
reopened.  A well-grounded claim not having been submitted, 
service connection for a right leg disorder is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

